Lumpicin, J.
1. Where suit was brought by a landlord against a tenant, alleging, that the latter was a tenant by the year, and that he failed and refused to pay his rental for the entire time, but had only paid a portion thereof; and.where the defendant had removed from the rented premises, and it appeared from a certificate of the presiding judge that counsel for both sides agreed that the sole question to be determined by the jury -was whether the tenant had the right to terminate the lease because of the untenantable condition of the premises, and that it was agreed that, if he had such right, he wourd only be liable for rent for the time during -which he actually occupied them; and where the issue so agreed upon as controlling was fairly submitted to the jury, there was no error in failing to submit other issues which might otherwise have been proper for submission in the case.
2. In view' of the statement of the presiding judge as set forth in tiie preceding headnote, and of the evidence, there was no error in any of the charges or failures to charge complained of in the motion for a new trial; at least none which would require a reversal.,
3. There was sufficient evidence to sustain the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All fhe Justices concur.